               Case 18-19121-RBR             Doc 500       Filed 01/25/19        Page 1 of 21



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov


In re:                                                    Chapter 11

1 GLOBAL CAPITAL LLC, et al.,1                            Case No. 18-19121-RBR

                         Debtors.                         (Jointly Administered)


    DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING AND
  APPROVING (I) THE DEBTORS’ ENTRY INTO A STIPULATION WITH THE
COLORADO DIVISION OF SECURITIES FOR THE ENTRY OF A CONSENT ORDER
              AND (II) THE ENTRY OF A CONSENT ORDER

              Any interested party who fails to file and serve a written response to
                this motion within 21 days after the date of service stated in this
              motion shall, pursuant to Local Rule 9013-1(D), be deemed to have
             consented to the entry of an order in the form attached to this motion.
                         Any scheduled hearing may then be canceled.

         The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)

hereby submit this motion (the “Motion”), pursuant to sections 105(a) and 1107(a) of title 11 of

the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rule 9019(a) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 9013-1(D) and

9019-1(A) of the Local Rules of the United States Bankruptcy Court for the Southern District of

Florida (the “Local Rules”), for entry of an order, substantially in the form attached hereto as

Exhibit 1, authorizing and approving (i) the Debtors’ entry into the stipulation (the

“Stipulation”), a copy of which is attached hereto as Exhibit 2, with the Staff of the Colorado

Division of Securities (the “Staff”) and (ii) the entry of the Consent Cease and Desist Order (the


1
    The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
    Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, 1250 E. Hallandale Beach
    Blvd., Suite 409, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, 1250 E. Hallandale Beach
    Blvd., Suite 409, Hallandale Beach, FL 33009 (1711).
             Case 18-19121-RBR           Doc 500     Filed 01/25/19    Page 2 of 21



“Consent Order”), a copy of which is attached to the Stipulation as Exhibit A, in connection

with the administrative proceeding (the “Administrative Proceeding”) against Debtor 1 Global

Capital, LLC (“1GC”) that is currently pending before the Securities Commissioner for the State

of Colorado (the “Commissioner”), Case No. 201-CDS-025. In support of this Motion, the

Debtors respectfully state as follows:

                         Jurisdiction, Venue and Statutory Predicates

        1.     The Bankruptcy Court has jurisdiction over this Motion pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        2.     Venue is proper before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and

1409.

        3.     The statutory and legal predicate for the relief requested herein are sections 105(a)

and 1107(a) of the Bankruptcy Code, Bankruptcy Rule 9019(a), and Local Rules 9013-1(D) and

9019-1(A).

                                         Status of the Case

        4.     On July 27, 2018 (the “Petition Date”), the Debtors commenced these chapter 11

cases (the “Chapter 11 Cases”) by filing voluntary petitions for relief under chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Florida (the

“Bankruptcy Court”).

        5.     The Debtors are operating their business and managing their affairs as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        6.     No request has been made for the appointment of a trustee or examiner pursuant

to section 1104 of the Bankruptcy Code.

        7.     On September 7, 2018, the Office of the United States Trustee appointed an

official committee of unsecured creditors [ECF No. 138].


                                                 2
             Case 18-19121-RBR          Doc 500      Filed 01/25/19    Page 3 of 21



       8.      A detailed factual background of the Debtors’ business and operations, as well as

the events precipitating the commencement of these Chapter 11 Cases, is set forth in the Debtors’

Chapter 11 Case Management Summary [ECF No. 8].

                  The Investigation and Resulting Allegations Against 1GC

       9.      In 2018, the Staff, pursuant to § 11-51-601, C.R.S., conducted an investigation

(the “Investigation”) into certain activities of 1GC in the State of Colorado.

       10.     As a result of the Investigation, the Staff alleges that, between September 2017

and July 26, 2018, among other things, (i) 1GC, through the use of individual agents, marketed

and sold interests in loans used to fund cash advancements to merchants; (ii) 1GC was not

licensed with the Colorado Division of Securities as a broker-dealer or investment adviser at the

time of such marketing and sales of the loan interests; and (iii) at the time of such marketing and

sales of the loan interests, the loan interests were not registered with the Colorado Division of

Securities or exempt from registration. The Staff asserts such actions violate state securities

regulations, specifically §§ 11-51-301 and 401, C.R.S.

       11.     To resolve these issues and avoid prosecution and potential liability in connection

with the allegations arising from the Investigation, on January 3, 2019, Bradley D. Sharp, solely

in his capacity as the Debtors’ Chief Restructuring Officer, executed the Stipulation.

       12.     As described in greater detail below, pursuant to the Stipulation, without

admitting or denying the Staff allegations (except as to the jurisdiction of the Commissioner),

1GC, subject to the approval of the Bankruptcy Court, agrees to the entry of the Consent Order

in the Administrative Proceeding, which, among other things, mandates that 1GC permanently

cease and desist from engaging in conduct in violation of any provision of the Colorado

Securities Act, §§ 11-51-101 through 803, C.R.S., including, but not limited to, the marketing,




                                                 3
                Case 18-19121-RBR              Doc 500       Filed 01/25/19         Page 4 of 21



selling, renewing, rolling-over or otherwise conveying interests in the fractional shares of loans

used to fund cash advancements or any other unregistered security in Colorado.

                           Summary of the Stipulation and Consent Order2

         13.      The Stipulation and Consent Order relate to alleged violations of certain of the

securities laws of the State of Colorado by 1GC prior to the commencement of the Chapter 11

Cases.

         14.      Pursuant to the Stipulation and Consent Order, without admitting or denying the

Staff allegations resulting from the Investigation (except as to the jurisdiction of the

Commissioner) and subject to the Bankruptcy Court’s approval, 1GC agrees to the entry of the

Consent Order, which provides that, among other things:                      (i) 1GC must immediately and

permanently cease and desist from engaging in the following acts: (a) offering or selling

unregistered securities in or from the State of Colorado in violation of §§ 11-51-301, C.R.S., et

seq., (b) offering to sell or selling any security in or from the State of Colorado unless 1GC is in

compliance with the provisions of §§ 11-51-301, 401, and 501, C.R.S., or (c) otherwise engaging

in conduct in violation of any provision of the Colorado Securities Act, §§ 11-51-101 through

803, C.R.S.; and (ii) 1GC must immediately and permanently cease marketing, selling, renewing,

rolling-over or otherwise conveying interests in the fractional shares of loans used to fund cash

advancements or any other unregistered security in Colorado. See Stipulation, ¶ 3; Consent

Order (Order), ¶¶ 1, 3.

         15.      Further, as set forth in the Stipulation, in resolving this matter through its entry

into the Stipulation and consent for the entry of the Consent Order, 1GC (i) waives certain rights


2
    The summary of the Stipulation and the Consent Order included in this section is intended to be a summary, is
    not complete, and is qualified in its entirety by reference to the actual terms and conditions of the Stipulation
    and the Consent Order, copies of which are attached hereto as Exhibit 2 and Exhibit A to the Stipulation,
    respectively.


                                                         4
             Case 18-19121-RBR         Doc 500      Filed 01/25/19    Page 5 of 21



it is entitled to and findings required by certain provisions of the Colorado Securities Act; (ii)

agrees to refrain from taking any action or making, or permitting to be made, any public

statement directly or indirectly denying (a) any finding or conclusion set forth in the Consent

Order or (b) that the Consent Order lacks a factual basis; and (iii) acknowledges that any

violation of the Consent Order may constitute grounds for further sanctions and formal

proceedings against it.    Notwithstanding (ii) of the preceding sentence, 1GC shall not be

precluded from asserting contrary legal and factual positions in any litigation or other

proceedings in which the Staff is not a party.       See Stipulation, ¶¶ 4, 6-8; Consent Order

(Findings), ¶¶ 2-3.

       16.     The Consent Order also provides that the Commissioner will retain jurisdiction

over the matter for the purpose of enforcing the terms of the Stipulation and Consent Order and

the Commissioner reserves the power to enter additional orders as needed to ensure 1GC’s

compliance with the Consent Order. See Consent Order (Order), ¶¶ 4, 5.

       17.     As the Staff allegations set forth in the Stipulation do not arise from any conduct

of 1GC’s current Independent Manager, Chief Restructuring Officer, their respective firms, or

any employees of their respective firms, the Stipulation and Consent Order do not apply to such

persons and/or entities.

                                        Relief Requested
       18.     By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit 1, authorizing and approving (i) the Debtors’ entry into the

Stipulation and (ii) the entry of the Consent Order in the Administrative Proceeding.

                                   Basis for Relief Requested

       19.     Bankruptcy Rule 9019(a) provides, in relevant part, that “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.” Fed.


                                                5
             Case 18-19121-RBR         Doc 500      Filed 01/25/19     Page 6 of 21



R. Bankr. P. 9019(a). Section 1107(a) of the Bankruptcy Code grants a debtor-in-possession the

rights and powers afforded to a trustee serving in a chapter 11 case. See 11 U.S.C. § 1107(a).

Furthermore, section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” See 11 U.S.C. § 105(a).

       20.     When considering whether to approve a compromise or settlement under Rule

9019, a bankruptcy court must determine if the proposed compromise or settlement is fair,

equitable, reasonable and in the best interests of the debtor’s estate. See Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); In re Se.

Banking Corp., 314 B.R. 250, 272 (Bankr. S.D. Fla. 2004) (holding a bankruptcy court considers

whether a settlement is “fair and equitable”). A bankruptcy court is not required to decide the

merits of claims, but is to assess the probability of succeeding on those claims. See In re

Vazquez, 325 B.R. 30, 35 (Bankr. S.D. Fla. 2005).

       21.     Approval of a settlement or compromise in a bankruptcy proceeding is within the

sound discretion of a bankruptcy court, and will not be disturbed or modified on appeal unless

approval or disapproval is an abuse of discretion. See In re Chira, 367 B.R. 888, 896 n.10 (S.D.

Fla. 2007) (citing In re Air Safety Intern., L.C., 336 B.R. 843, 852 (S.D. Fla. 2005)); In re Arrow

Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is whether the proposed settlement

“fall[s] below the lowest point in the range of reasonableness.” Martin v. Pahiakos (In re

Martin), 490 F.3d 1272, 1274-75 (11th Cir. 2007); In re Arrow Air, Inc., 85 B.R. at 891.

       22.     The Eleventh Circuit established four factors to be considered as additional

guidance when determining whether a settlement or compromise should be approved:




                                                6
               Case 18-19121-RBR         Doc 500       Filed 01/25/19    Page 7 of 21



                (i)     The probability of success in litigation;

                (ii)    The difficulties, if any, to be encountered in the matter of collection;

                (iii)   The complexity of the litigation involved and the expense, inconvenience
                        and delay necessarily attending it; and

                (iv)    The paramount interest of the creditors and a proper deference to their
                        reasonable views in the premises.

Wallace v. Justice Oaks II, Ltd. (In re Justice Oaks, II, Ltd.), 898 F.2d 1544, 1459 (11th Cir.

1990).

         23.    The Justice Oaks factors weigh in favor of the Court’s authorization and approval

of the Debtors’ entry into the Stipulation and agreement to the entry of the Consent Order in the

Administrative Proceeding. Moreover, the Stipulation and Consent Order fall above the lowest

point in the range of reasonableness, and therefore, this Motion should be approved.

         24.    The Debtors believe that entry into the Stipulation and entry of the Consent Order

will resolve the Administrative Proceeding surrounding the allegations asserted by the Staff for

alleged violations of Colorado securities laws in an efficient and consensual manner that will

avoid costly litigation that would reduce the value of the estates and the recovery of creditors.

The agreed-upon terms of the Stipulation and Consent Order are the product of arm’s-length

negotiations between the Debtors and the Staff. Therefore, the Debtors submit that the terms of

the Stipulation and the Consent Order are fair and reasonable and entry of the proposed order

will be in the best interests of the Debtors’ estates and creditors.

         25.    One of the primary concessions made by Debtor 1GC in the Consent Order is that

it agrees to permanently cease and desist from engaging in conduct in violation of any provision

of the Colorado Securities Act, §§ 11-51-101 through 803, C.R.S., including, but not limited to,

the marketing, selling, renewing, rolling-over or otherwise conveying interests in the fractional

shares of loans used to fund cash advancements or any other unregistered security in Colorado.


                                                   7
             Case 18-19121-RBR         Doc 500      Filed 01/25/19    Page 8 of 21



However, such prohibition on the activities of 1GC will not have any effect on its current

business activities as the Debtors ceased the solicitation of any and all investments upon the

commencement of these Chapter 11 Cases.

       26.     In accordance with the Stipulation and the Consent Order, in the event 1GC fails

to comply with any term or condition of the Consent Order or the Stipulation, the Commissioner

or the Staff may initiate formal enforcement proceedings against 1GC for such noncompliance.

However, no monetary penalties or other amounts are required to be paid under the Stipulation or

the Consent Order. Furthermore, it is the intent of the Debtors to seek confirmation of a plan of

liquidation that will provide for all of the Debtors’ assets to be distributed to their investors,

including any victims of the securities fraud that has been alleged by the Staff.         Such a

liquidating plan would obviate the need for any imposition of monetary penalties.

       27.     In light of the foregoing, the Debtors submit that entry into the Stipulation and

entry of the Consent Order is fair and equitable, reasonable, and in the best interests of the

Debtors’ estates and creditors. Accordingly, the Debtors respectfully request the Bankruptcy

Court approve the Debtors’ entry into the Stipulation, thereby authorizing the entry of the

Consent Order against the Debtors in the Administrative Proceeding.



                          [Remainder of Page Intentionally Left Blank]




                                                8
            Case 18-19121-RBR        Doc 500     Filed 01/25/19     Page 9 of 21



                                          Conclusion

       WHEREFORE, the Debtors respectfully request that the Bankruptcy Court enter an

order granting the relief requested herein and granting such other and further relief as the

Bankruptcy Court deems just and proper.



Dated: January 25, 2019                        GREENBERG TRAURIG, LLP

                                                /s/ John R. Dodd
                                               Paul J. Keenan Jr.
                                               Fla. Bar No. 0594687
                                               keenanp@gtlaw.com

                                               John R. Dodd
                                               Fla. Bar No. 38091
                                               doddj@gtlaw.com

                                               333 S.E. 2nd Avenue, Suite 4400
                                               Miami, Florida 33131
                                               Tel: 305-579-0500
                                               Fax: (305) 579-0717

                                               Counsel for the Debtors
                                               and Debtors-in-Possession
Case 18-19121-RBR   Doc 500   Filed 01/25/19   Page 10 of 21



                       EXHIBIT 1

                      Proposed Order
                 Case 18-19121-RBR            Doc 500        Filed 01/25/19       Page 11 of 21




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                      www.flsb.uscourts.gov

    In re:                                                  Chapter 11

    1 GLOBAL CAPITAL LLC, et al.,1                          Case No. 18-19121-RBR

                             Debtors.                       (Jointly Administered)


         ORDER GRANTING DEBTORS’ MOTION FOR ENTRY OF AN ORDER
         AUTHORIZING AND APPROVING (I) THE DEBTORS’ ENTRY INTO A
      STIPULATION WITH THE COLORADO DIVISION OF SECURITIES FOR THE
     ENTRY OF A CONSENT ORDER AND (II) THE ENTRY OF A CONSENT ORDER

             THIS MATTER came before the Bankruptcy Court upon the Debtors’ Motion for Entry of

an Order Authorizing and Approving (I) the Debtors’ Entry into a Stipulation with the Colorado

Division of Securities for the Entry of a Consent Order and (II) the Entry of a Consent Order [ECF



1
      The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
      Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, 1250 E. Hallandale Beach
      Blvd., Suite 409, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, 1250 E. Hallandale Beach Blvd.,
      Suite 409, Hallandale Beach, FL 33009 (1711).
                Case 18-19121-RBR              Doc 500         Filed 01/25/19       Page 12 of 21



No.        ] (the “Motion”)2 filed by the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”). By the Motion, the Debtors seek an order, pursuant to sections

105(a) and 1107(a) of the Bankruptcy Code, Bankruptcy Rule 9019, and Local Rules 9013-1(D)

and 9019-1(A), authorizing and approving (a) the Debtors’ entry into the Stipulation and (b) the

entry of the Consent Order in the Administrative Proceeding pending before the Commissioner.

The Bankruptcy Court, having reviewed the Motion, the Stipulation and the Consent Order, finds

that (i) it has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and

1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and this Bankruptcy Court

may enter a final order consistent with Article III of the Constitution; (iii) venue is proper before

this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the

Motion is in the best interests of the Debtors, their estates, their creditors and other parties in

interest; (v) notice of the Motion was appropriate under the circumstances and no other notice need

be provided; and (vi) upon review of the record before the Bankruptcy Court, including the legal

and factual bases set forth in the Motion, good and sufficient cause exists to grant the relief

requested. Accordingly, it is

          ORDERED as follows:

          1.       The Motion is GRANTED as set forth herein.

          2.       The Debtors are AUTHORIZED to enter into the Stipulation, and the Stipulation

is APPROVED in its entirety.

          3.       As set forth in the Stipulation, the Commissioner is authorized to enter the Consent

Order against Debtor 1GC in the Administrative Proceeding.




2
      Any term not defined herein shall have the meaning ascribed to it in the Motion.



                                                           2
            Case 18-19121-RBR          Doc 500       Filed 01/25/19       Page 13 of 21



       4.       The Debtors are hereby authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       5.       This Bankruptcy Court shall retain jurisdiction with respect to all matters arising

from or relating to the interpretation or implementation of this Order.



                                         #       #       #

Submitted by:

John R. Dodd, Esq.
Fla. Bar. No. 38091
doddj@gtlaw.com
GREENBERG TRAURIG, LLP
333 S.E. 2nd Avenue, Suite 4400
Miami, Florida 33131
Telephone: (305) 579-0500

Counsel for the Debtors
and Debtors-in-Possession

(Epiq Corporate Restructuring, LLC is directed to serve copies of this Order upon all interested
parties and to file a Certificate of Service with the Bankruptcy Court.)




                                                 3
Case 18-19121-RBR   Doc 500   Filed 01/25/19   Page 14 of 21



                       EXHIBIT 2

                       Stipulation
Case 18-19121-RBR   Doc 500   Filed 01/25/19   Page 15 of 21
Case 18-19121-RBR   Doc 500   Filed 01/25/19   Page 16 of 21
Case 18-19121-RBR   Doc 500   Filed 01/25/19   Page 17 of 21
Case 18-19121-RBR   Doc 500   Filed 01/25/19   Page 18 of 21
Case 18-19121-RBR   Doc 500   Filed 01/25/19   Page 19 of 21



                       EXHIBIT A

                      Consent Order
              Case 18-19121-RBR        Doc 500     Filed 01/25/19     Page 20 of 21



BEFORE THE SECURITIES COMMISSIONER
STATE OF COLORADO

Case No. 2018-CDS-025

                          CONSENT CEASE AND DESIST ORDER

IN THE MATTER OF 1 GLOBAL CAPITAL, LLC,

Respondent.

______________________________________________________________________________

THIS MATTER is before Chris Myklebust, Securities Commissioner for the State of Colorado
(“Commissioner”), on the Stipulation for Consent Order (“Stipulation”) between the Staff of the
Colorado Division of Securities (“Staff’) and Respondent 1 Global Capital, LLC, which is
currently in bankruptcy (the “Debtor” or “1GC”). Having received approval from the
Bankruptcy Court in the Debtor’s pending Chapter 11 Bankruptcy Case (Case No. 18-19121-
RBR (Bankr. S.D. Fla.)), and after reviewing the Stipulation and grounds therein, the
Commissioner makes the following Findings and enters the Order as follows:

                                           FINDINGS

    1. The Commissioner has jurisdiction over the Respondent and this matter pursuant to the
       provisions of the Colorado Securities Act, §§ 11-51-101 through 803, C.R.S.

    2. By entering into the Stipulation, Respondent has waived the following rights: (1) to have
       a formal hearing pursuant to §§ 11-51-606(1) and (1.5), C.R.S.; (2) to be represented by
       counsel in that action; (3) to present a defense through oral or documentary evidence;
       (4) to cross-examine witnesses at such hearing; (5) to findings by the Securities
       Commissioner as required by § 11-51¬606(1.5), C.R.S; and (6) to seek judicial review of
       the Consent Order as provided in §§ 11-51-607 and 24-4-106, C.R.S.

    3. Respondent has further waived the findings required by § 11-51-606(1.5)(d)(IV) and does
       not contest that pursuant to § 11-51-704(2), C.R.S., entry of this Consent Order is
       necessary and appropriate in the public interest and is consistent with the purposes of the
       Colorado Securities Act.

    4. The Commissioner acknowledges by entering into the Stipulation that Respondent neither
       admits nor denies that any of the allegations enumerated in Part I of the Stipulation,
       except to the extent they are included among the stipulations in Part II of the Stipulation,
       are true.




MIA 186751937v1
              Case 18-19121-RBR              Doc 500       Filed 01/25/19        Page 21 of 21



                                                   ORDER

        NOW, THEREFORE, on the basis of the foregoing, it is hereby ORDERED as follows:

    1. The Respondent, and any of its officers, directors, agents, employees, and servants, or
       any person who, directly or indirectly, through one or more intermediaries, controls, is
       controlled by, or is under the common control with Respondent who receive actual notice
       of this Order by personal service or otherwise, and who served in such a position prior to
       the Respondent’s bankruptcy on July 27, 2018 are hereby immediately and permanently
       ordered to cease and desist from engaging in any of the following acts:

             a. Offering or selling unregistered securities in or from the State of Colorado in
                violation of §§ 11-51-301, C.R.S., et seq., or

             b. Offering to sell or selling any security in or from the State of Colorado unless the
                Respondent is in compliance with the provisions of §§ 11-51¬301, 401, and 501,
                C.R.S., or

             c. Otherwise engaging in conduct in violation of any provision of the Colorado
                Securities Act, §§ 11-51-101 through 803, C.R.S.1

    2. The terms of the Stipulation are incorporated into and made a part of this Consent Cease
       and Desist Order.

    3. 1GC shall immediately and permanently cease marketing, selling, renewing, rolling-over
       or otherwise conveying interests in the fractional shares of loans used to fund cash
       advancements or any other unregistered security in Colorado.

    4. The Commissioner shall retain jurisdiction over this action to ensure Respondent’s
       compliance with this Order and reserves the power to enter additional orders as needed to
       ensure the compliance by the Respondent with this Order.

    5. In the event Respondent fails to comply with any of the terms or conditions for this
       Consent Order or the Stipulation, the Commissioner or the Staff, in their sole discretion,
       may initiate formal enforcement proceedings against Respondent for such
       noncompliance. The Stipulation and this Consent Order shall be admissible in any such
       proceeding.

    6. This Consent Order, and the terms and conditions herein, shall be binding on all
       successors and assigns.

DATE:                                       , 201__
                                                          CHRIS MYKLEBUST
                                                          Securities Commissioner


1
 This Order does not apply to 1GC’s current Independent Manager, Chief Restructuring Officer, their firms, or any
employee of their firms.

MIA 186751937v1
